The Court orders that a special
panel shall be convened pursuant to MCR 7.215(H) to resolve the conflict between this case and Hilliard v Schmidt, 231 Mich App 316; 586 NW2d 263 (1998).
The Court finds under MCR 7.215(H)(5) that the conflict at issue affects the best interests analysis found on pages 4 to 6 of the opinion released December 15, 2000, and that portion of the opinion is vacated. In addition, that portion of the opinion remanding for hearing on joint legal and physical custody is held in abeyance pending the decision of the conflict panel.
The appellant may file a supplemental brief within 21 days of the clerk’s certification of this order. Appellee may file a supplemental brief within 21 days of service of appellant’s brief. Nine copies must be filed with the Clerk of the Court.